Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9, 11-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seok et al. (2012/0014336) in view of Liu et al. (US 2011/0038332).

Regarding claim 1, Seok discloses a station (STA) (Seok, Fig. 2, STA; paragraph [0001], station) comprising: 
a transceiver; and a processor, wherein the transceiver and the processor are configured (Seok, Fig. 2, STA; paragraph [0001], STA for wireless communication includes a processor and a transceiver) to: 
transmit, to an access point (AP), a first frame according to a physical layer convergence procedure (PLCP) protocol data unit (PPDU) format, wherein the first frame includes a first part of a preamble (Seok, Figs. 4, 5, PLCP Preamble; paragraph [0044], STA transmits PLCP preamble) that is transmitted on a full bandwidth of an operating frequency band (Seok, Figs. 4, 5, PLCP Preamble; paragraph [0044], STA transmits PLCP preamble; Fig. 6; paragraph [0076], STA1 and STA2 transmit VHT-STFs and VHT-LTFs 640, 645, 650, 655 using an entire bonding channel instead of a subchannel) and a second part of the preamble that is transmitted on a first time-frequency resource, assigned to the STA, that has a bandwidth that is a portion of the full bandwidth of the operating frequency band (Seok, Figs. 5, PLCP Preamble; paragraph [0044], STA transmits PLCP preamble through subchannels; Fig. 6; paragraph [0074], STA1 and STA2 transmit L-SIG, L-STF, L-LTF, VHT-SIG using subchannels), wherein a part of the preamble precedes a second part of the preamble in the first frame (Seok, Fig. 6). 

Seok does not explicitly disclose, but Lui discloses wherein the first part of the preamble precedes the second part of the preamble in the first frame (Lui, Figs 7A, 7B, 8A-K, 9A-E, 10; L-LTF and L-SIG transmitted using full bandwidth preceding VHT-SIG and VHT-TFs transmitted using subchannels).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit the L-LTF and L-SIG using full bandwidth preceding VHT-SIG and VHT-TFs transmitted using subchannels, in the invention of Seok.  The motivation to combine the references would have been for legacy station to use the full channel bandwidth for improved channel estimation and reception.


Regarding claim 2, Seok in view of Liu discloses the STA of claim 1, wherein the first part of the preamble includes a legacy short training field, a legacy long training field, and a legacy signal field, which are backwards compatible with legacy devices (Seok, Figs. 4, PLCP Preamble; paragraph [0044], STA transmits PLCP preamble; paragraph [0068], legacy STA can transmit using an entire bonding channel; paragraph [0073], L-SIG, L-STF, L-LTF).  

Regarding claim 3, Seok in view of Liu discloses the STA of claim 2, wherein the second part of the preamble includes a second short training field, a second long training field, and a data field (Seok, Figs. 5, PLCP Preamble; paragraph [0044], STA transmits PLCP preamble through subchannels; paragraph [0073], VHT-SIG, VHT-STF, VHT-LTF).  

Regarding claim 4, Seok in view of Liu discloses the STA of claim 1, wherein the first frame is an uplink orthogonal frequency division multiple access (OFDMA) frame (Seok, paragraph [0003], OFDM).  

Regarding claim 5, Seok in view of Liu discloses the STA of claim 1, wherein the operating frequency band is divided in frequency into a plurality of time-frequency resources assigned to a plurality of STAs, wherein the second part of the preamble is transmitted by the STA on the first time-frequency resource at the same time as another STA from the plurality of STAs transmits the second part of the preamble on another time-frequency resource from the plurality of time- frequency resources (Seok, Fig. 6; paragraph [0074], STA1 and STA2 transmit L-SIG, L-STF, L-LTF, VHT-SIG using subchannels).  

Regarding claim 6, Seok in view of Liu discloses the STA of claim 5, wherein the plurality of time-frequency resources are non-overlapping in frequency (Seok, Fig. 6; paragraph [0074], STA1 and STA2 transmit L-SIG, L-STF, L-LTF, VHT-SIG using subchannels).  

Regarding claim 7, Seok in view of Liu discloses the STA of claim 1, wherein the full bandwidth of the operating frequency band is one of 20 MHz, 40 MHz or 80 MHz (Seok, Fig. 6; paragraph [0074], STA1 and STA2 transmit L-SIG, L-STF, L-LTF, VHT-SIG using subchannels).  

Regarding claim 9, Seok in view of Liu discloses the STA of claim 1, wherein the transceiver and the processor are further configured to receive, from the AP, a control frame including a bandwidth field indicating the bandwidth of the operating frequency band and an allocation field indicating an allocation of the first time-frequency resource to the STA (Seok, Fig. 6; paragraph [0074], STA1 and STA2 transmit L-SIG, L-STF, L-LTF, VHT-SIG using subchannels).  

Claims 11-17 and 19 are rejected under substantially the same rationale as claims 1-7 and 9, respectively.



Claims 10 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seok in view of Liu, and further in view of Park et al. (US 2014/0204891).

Regarding claim 10, Seok in view of Liu discloses the STA of claim 9.
Seok does not explicitly disclose, but Park discloses wherein the control frame further includes an association ID (AID) field indicating an identity of the STA, a modulation and coding scheme (MCS) field indicating an MCS assigned to the STA (Park, paragraph [0098], MCS information and AID), and a number of spatial streams field indicating a number of spatial streams assigned to the STA (Park, paragraph [0058], information on the number of spatial streams allocated to the STA). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the information fields of Park, in the invention of Seok.  The motivation to combine the references would have been to inform the stations of the control information.  

Claim 20 is rejected under substantially the same rationale as claim 10.


Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable because Liu does not describe “a second part of the preamble that is transmitted on a first time-frequency resource, assigned to the STA.”  However, both Seok and Liu disclose that limitation (Seok, Figs. 5, PLCP Preamble; paragraph [0044], STA transmits PLCP preamble through subchannels; Fig. 6; paragraph [0074], STA1 and STA2 transmit L-SIG, L-STF, L-LTF, VHT-SIG using subchannels) (Lui, Figs 7A, 7B, 8A-K, 9A-E, 10; L-LTF and L-SIG transmitted using full bandwidth preceding VHT-SIG and VHT-TFs transmitted using subchannels).
Applicant further asserts that the transmission in the various “figures of Liu (Fig. 7A, etc.) are ambiguous as to subchannels.”  However, this is no ambiguity in Fig. 7a of Lui regarding the Examiner’s rejection of the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/               Examiner, Art Unit 2466                                                                                                                                                                                         
/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466